Citation Nr: 0118154	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
November 1989.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which increased 
a previous noncompensable rating to 10 percent disabling from 
February 1999.

While the appeal was pending, a personal hearing was 
conducted in August 2000.  Following the hearing, in an 
October 2000 hearing officer decision, the 10 percent 
disability rating was increased to 20 percent effective from 
February 1999.  The veteran has continued his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by painful motion, complaints of locking, 
some muscle spasm in the low back upon rotation, and 
complaints of occasional left-sided numbness and tingling in 
the left foot.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the assignment of a 20 percent 
disability evaluation for service connection for degenerative 
disc disease of the lumbosacral spine.  The veteran claims 
his symptoms are more reflective of severe limitation of 
motion, which would warrant a higher disability rating.

Initially, the Board notes that during the pendency of this 
appeal (effective November 9, 2000), the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements under the new law have already been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
Board is not aware of any pertinent medical evidence that has 
not yet been associated with the claims file.  Moreover, the 
record contains a comprehensive VA examination dated in March 
2000, and the veteran has been put on notice as to the 
evidence required to substantiate his claim.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim, and the Board 
will proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A brief review of the history of this appeal is as follows.  
In November 1989, the veteran filed a claim for entitlement 
to service connection for low back pain.  In a September 1990 
rating decision, the veteran was awarded service connection 
for low back pain, and a noncompensable disability rating was 
assigned from November 1989.  That decision was based on 
evidence that included the veteran's service medical records, 
as well as a March 1990 VA examination, which provided a 
diagnosis of chronic low back pain.  

The veteran submitted a claim for a compensable rating in 
February 1999, and in a May 2000 rating decision, the RO 
awarded the veteran a 10 percent disability rating for 
degenerative disc disease of the lumbar spine effective from 
February 1999.  In June 2000, the veteran disagreed with the 
May 2000 rating decision, claiming that a 10 percent rating 
was not reflective of the severity of his condition.  While 
this appeal was pending, a personal hearing was conducted at 
the RO in August 2000.  Following the hearing, in an October 
2000 hearing officer decision, the veteran was awarded a 20 
percent rating for degenerative disc disease of the lumbar 
spine.  The veteran continued his appeal, claiming that his 
20 percent disability evaluation is not reflective of his 
current symptoms.

Looking at the more recent evidence of record, a statement 
dated in January 2000 was submitted by William F. Feldner, 
D.O., F.A.O.A.S.M..  Dr. Feldner stated that the veteran 
continued to complain of low back pain, particularly with any 
rotational types of movement.  Following a physical 
examination, Dr. Feldner noted some mild tenderness in the 
lumbosacral junction and that rotational movements of the 
lumbar spine tended induce some lumbar paraspinal muscle 
spasms.  Dr. Feldner also noted that the veteran recently 
underwent an MRI, which revealed disc dessication at both the 
L4-5 and L5-S1 discs, as well as slight bulging noted at both 
of these discs.  He concluded by stating that in his opinion, 
that the veteran's back problems were at the least, likely if 
not caused by the injury sustained while in service.

The veteran was afforded a VA examination in March 2000.  The 
veteran stated that while in service, he was participating in 
a 25 to 50 mile road march carrying a sac plus medical 
equipment.  While marching, he fell backward.  It did not 
hurt him the entire time, but the next morning he had pain so 
he went to sick call where he was put on medication.  He was 
eventually discharged from duty per medical board evaluation.  
Following service, he had continued back problems, which he 
believes prevented him from being able to obtain higher 
paying jobs.  He currently is forced to wear a large, wide 
leather belt at work for support on his back.  A physical 
examination revealed the area of the problem to be lumbar.  
The spine had normal curvature.  Range of motion of the spine 
was forward flexion 40 degrees with pain, dorsiflexion 22 
degrees with pain.  Rotation was left 45 degrees, right 30 
degrees with pain.  Lateral flexion was 35 degrees left, 32 
degrees right.  Muscle strength was 5/5 in the legs and great 
toes.  The final diagnosis was degenerative disc disease of 
the lumbar spine with slight bulge L4-5 and L5-S1.

Also included in the claims file was testimony from the 
personal hearing held at the RO in August 2000.  At the 
hearing, the veteran testified that he had painful motion, 
locking, and muscle spasm in the low back and at times 
suffers from left-sided numbness and a dull, burning pain 
from the buttock down to the foot, as well as some tingling 
in the foot.  He uses a weight belt as a brace throughout his 
workday.  He does not take prescription drugs but relies on 
over-the-counter ointments and analgesics.  The veteran also 
testified that he works on an assembly line and has to stand 
throughout his shift and that the low back discomfort 
progresses through the day.  However, he had not lost any 
work due to his back disability.  The veteran also testified 
that the spasm and locking are sometimes so severe that at 
times it would bring him to the ground.  He added that the 
further he flexes the more pronounced the pain would become.  
The veteran said that his back felt about the same as it did 
twelve months ago.  

The veteran's degenerative disc disease of the lumbar spine 
is currently rated as 20 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  According to 
Diagnostic Code 5295, a 20 percent disability evaluation is 
awarded for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is awarded for 
lumbosacral strain which is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Other potentially applicable diagnostic codes are set forth 
as follows.  Diagnostic Code 5292 provides that a 20 percent 
rating represents moderate limitation of motion; severe 
limitation of motion warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5293, a 40 percent evaluation is assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's degenerative disc disease 
of the lumbar spine is appropriately rated as 20 percent 
disabling under Diagnostic Code 5295, and the preponderance 
of the evidence is against a higher rating at this time.  The 
medical evidence of record, as summarized above, indicates 
that the veteran's symptoms include mild lumbar tenderness, 
some lumbar paraspinal muscle spasms on rotation, and some 
disc dessication and bulging at L4-5 and L5-S1.  
Additionally, the veteran has presented complaints of pain on 
motion, locking, numbness down the left side and tingling in 
his foot.  While the veteran has some limited motion and 
wears a brace for support, his spine curvature is normal and 
the record contains no indication of severe listing of the 
spine, marked limitation of forward bending when standing, 
listing of the whole spine to the opposite side, or abnormal 
mobility on forced motion.  As such, the Board finds that the 
veteran's degenerative disc disease of the lumbar spine is 
appropriately rated as 20 percent disabling, under Diagnostic 
Codes 5295.

The Board has also considered whether the veteran may be 
entitled to a higher rating based on other related diagnostic 
code provisions.  The veteran claims that his symptoms are 
reflective of a 40 percent rating under Diagnostic Code 5292.  
Under Diagnostic Code 5292, a 40 percent rating is warranted 
when there is severe limitation of motion of the lumbar 
spine.  However, when looking at the medical evidence, the 
veteran's overall symptoms do not reflect severe limitation 
of motion.  The veteran is able to walk around and is not 
currently on any prescription medication or currently seeking 
medical treatment.  He is able to work, and has testified to 
the fact that he has not lost any work due to his back 
condition.  As such, the Board finds that while the veteran 
may demonstrate findings of moderate limitation of lumbar 
motion, the criteria for a higher evaluation under Diagnostic 
Code 5292, reflecting severe limited motion, have not been 
met.

Also, the veteran complains of back pain with painful motion, 
locking and muscle spasm, but the veteran does not exhibit 
symptomatology consistent with pronounced intervertebral disc 
syndrome, which would entitle him to a higher evaluation 
under Diagnostic Code 5293.  There are no clinical findings 
of radiating pain or other neurological abnormalities in the 
medical evidence.  The Board recognizes the veteran's 
complaints of left side numbness and tingling in his foot.  
However, the Board finds that these symptoms, combined with 
the clinical findings of lumbar paraspinal muscle spasms, 
warrants no more than the criteria for a 20 percent rating 
under Diagnostic Code 5293.  The veteran has not been 
diagnosed with intervertebral disc syndrome, and there is no 
medical evidence that the veteran has pronounced, persistent 
symptoms compatible with sciatic neuropathy.  Accordingly, 
the Board concludes that the criteria for a higher evaluation 
under Diagnostic Code 5293 have not been met.

With respect to the veteran's contentions that his 
degenerative disc disease of the lumbar spine limits his 
function and activity, the Board has also considered whether 
an increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  The veteran has 
testified that he had painful back motion, and that he had 
discomfort throughout the day, such that he had to wear a 
back brace throughout the workday and while lifting.  
However, the veteran indicated that he had not missed any 
time from work due to his back disability and was able to 
stand at his job throughout the day.  In short, the Board 
finds that the currently assigned 20 percent rating 
adequately reflects the veteran's complaints of pain, and any 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-05.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
degenerative disc disease of the lumbar spine, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  In conclusion, the current medical evidence is 
consistent with no more than a 20 percent rating for 
degenerative disc disease of the lumbar spine.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but finds that there is not such a state of equipoise between 
the positive and negative evidence to permit a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Finally, while the Board acknowledges the veteran's 
contentions that his disability has affected his daily 
activities, the veteran stated that he has not missed any 
time from work due to his back disability.  Nevertheless, to 
the extent that the veteran may be claiming that his back 
disability impacts negatively upon his job, the Board points 
out that the VA Schedule for Rating Disabilities is premised 
on the average impairment in earning capacity resulting from 
service-connected diseases and injuries and their residuals.  
38 C.F.R. § 4.1.  The effects of the veteran's degenerative 
disc disease of the lumbar spine are reflected in the 
currently assigned rating.  Moreover, there is no evidence in 
the record, nor is it specifically contended otherwise, that 
the schedular criteria are inadequate to evaluate the 
veteran's degenerative disc disease of the lumbar spine.  As 
such, the Board finds no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, is denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

